Citation Nr: 0631269	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-35 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
degenerative changes with stenosis of the lumbar spine, 
currently rated as 60 percent disabling.

2.  Entitlement to an initial increased evaluation for tender 
scar to sacrum associated with recurrent pilonidal sinus, 
currently rated as 10 percent disabling.

3.  Entitlement to an effective date prior to August 23, 2000 
for the assignment of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active service from November 1956 to November 
1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran was initially represented by attorney Richard A. 
LaPointe.  In a July 2006 letter, the veteran was notified of 
Mr. LaPointe's retirement and provided 30 days to notify the 
Board regarding how he wanted to proceed with his 
representation.  The 30 day time period has passed and the 
veteran has not responded to the letter.  Consequently, the 
Board assumes the veteran is now representing himself and it 
is appropriate to proceed with deciding his appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
claims file contains VA treatment records dated in 1987, 
1989, April 2001, and May 2001 as well as for the time 
periods from July 1999 to February 2001 and from June 2003 to 
August 2004.  In the December 2003 NOD (notice of 
disagreement), the veteran's prior representative requested 
that the RO obtain all treatment records from VA Medical 
Centers and Clinics where the veteran was treated for the 
time period from July 1992 to the present.  However, the RO 
does not appear to have fulfilled that request.   

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  38 
C.F.R. § 3.159(c) (2006); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (Observing that any VA treatment records that 
have been generated up to and including the date of the 
Board's decision, whether or not filed in the appellant's 
claims folder, are in the constructive possession of the 
Board and must be considered).

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran to identify 
any VA and non-VA health care providers 
that have treated him for his service-
connected disabilities during the period 
from January 1999 to the present, 
including the providers discussed above.  
Obtain records from each health care 
provider the veteran identifies that have 
not already been included in the claims 
file. 

2.  Obtain any additional treatment 
records for the veteran's claimed 
disabilities from the VA Medical Centers 
in Newington, Connecticut and 
Gainesville, Florida for the time period 
from January 2001 to the present.

3.  Readjudicate the issues of 
entitlement to an initial increased 
evaluation for degenerative changes with 
stenosis of the lumbar spine, entitlement 
to an initial increased evaluation for 
tender scar to sacrum associated with 
recurrent pilonidal sinus, and 
entitlement to an effective date prior to 
August 23, 2000 for the assignment of a 
TDIU rating.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



